      Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK




FEDERAL TRADE COMMISSION, et al.,

              Plaintiffs,
                                               Case No.: 1:20-cv-00706-DLC
         v.

VYERA PHARMACEUTICALS, LLC, et al.,

              Defendants.




   Memorandum of Law in Support of Plaintiffs’ Motion to Strike Certain Defenses
          Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 2 of 9




        Plaintiffs move to strike Defendants Vyera Pharmaceuticals and Phoenixus AG’s

(collectively “Vyera”)’s Fourth Defense and Defendant Martin Shkreli’s Fourth, Thirteenth, and

Fifteenth Defenses because they re-argue positions that the Court has already rejected.1 Vyera

and Shkreli assert that Plaintiffs’ claims are barred for failure to allege an ongoing violation, and

Shkreli further contends that the claims against him are barred because he did not personally

enter the relevant agreements or possess monopoly power. The Court has already ruled on these

issues. And because none of these defenses involve factual questions, Plaintiffs’ case “would

succeed despite any state of the facts which could be proved in support of [each] defense.”

NCUA Bd. v. Morgan Stanley & Co., No. 13 CIV 6705 (DLC), 2014 WL 1673351, at *2

(S.D.N.Y. Apr. 28, 2014) (internal quotation marks omitted). Plaintiffs thus request that the

Court strike these defenses to avoid future unnecessary discovery and motion practice.

                                              BACKGROUND

        On May 22, 2020, Defendants filed three separate motions to dismiss Plaintiffs’

Amended Complaint. ECF 118, 122, 129. All three motions argued that the FTC’s case (and

certain New York claims) should be dismissed because the complaint failed to allege an ongoing

violation of the law. Defendants Shkreli and Mulleady (the “Individual Defendants”) also argued

that they could not be individually liable for antitrust violations because they did not personally

sign all of the challenged agreements and did not personally possess monopoly or market power.

        On August 18, 2020, the Court issued an Opinion and Order denying Defendants’

motions except as to one Pennsylvania state law claim. ECF 229. The Court rejected Defendants’

arguments that Plaintiffs had failed to plead an ongoing violation: “[T]he FTC has alleged that

1
  Defendant Mulleady’s answer does not specifically raise the defenses Plaintiffs move to strike here, but he
incorporates by reference “any applicable defense pleaded by any other Defendant.” ECF 257 at 66, Twentieth
Defense. To the extent Mulleady’s answer incorporates the challenged defenses, Plaintiffs move to strike those as
well.


                                                         1
          Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 3 of 9




the Individual Defendants, as well as Vyera, were still engaged in the alleged violations of the

antitrust laws as of the date that the FTC filed this lawsuit.” Id. at 23. The Court thus held that

“Section 13(b) [of the FTC Act] provides the FTC with the authority to file this lawsuit in federal

court” and that, “for the same reasons,” the complaint adequately alleges violations under New

York’s Executive Law Section 63-12. Id. at 24.

        The Court also rejected the Individual Defendants’ argument that Plaintiffs “must allege

that they, as individuals, conspired with Vyera’s distributors or suppliers for purposes of the

plaintiffs’ § 1 claims, or that they, as individuals, possessed monopoly power for purposes of the

plaintiffs’ § 2 claim.” Id. at 36. The Court held instead that “[p]erforming the activities described

in the Amended Complaint as corporate officers and agents is sufficient to subject them to

liability for antitrust violations.” Id.

        Thereafter, on September 15, 2020, each Defendant filed an answer. ECF 254, 257, 259.

        Vyera lists 12 “Affirmative and Other Defenses,” including a defense that “Plaintiffs’

claims are barred, in whole or in part, because Plaintiffs have not alleged that Vyera is presently

engaged in ongoing violations of law, as required by, inter alia, Section 13(b) of the Federal

Trade Commission Act and New York Executive Law Section 63(12).” ECF 254 at 56, Fourth

Defense (internal citations omitted).

        Shkreli’s answer lists 30 defenses, including verbatim the same “ongoing violation”

defense as Vyera (ECF 259 at 57, Fourth Defense). Shkreli also asserts that Plaintiffs’ claims are

barred because “Mr. Shkreli did not enter into or sign any agreements with any distributors,

hospitals, other downstream purchasers, or any API suppliers” (ECF 259 at 58, Thirteenth

Defense) and because “Mr. Shkreli, as an individual, does not possess any market power or

monopoly power” (ECF 259 at 59, Fifteenth Defense).



                                                  2
         Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 4 of 9




                                          ARGUMENT

       The Court may strike “insufficient defense[s]” from any pleading under Federal Rule of

Civil Procedure 12(f). A plaintiff seeking to strike a defense must show “(1) there is no question

of fact which might allow the defense to succeed; (2) there is no question of law which might

allow the defense to succeed; and (3) the plaintiff would be prejudiced by inclusion of the

defense.” SEC v. KPMG LLP, No. 03-cv-671 (DLC), 2003 WL 21976733, at *2 (S.D.N.Y. Aug.

20, 2003) (internal quotation marks omitted). “Although motions to strike are not favored, where

the defense is insufficient as a matter of law, the defense should be stricken to eliminate the

delay and unnecessary expense from litigating the invalid claim.” Id. (internal citation and

quotation marks omitted).

       Striking a defense is appropriate when it simply re-raises an already-decided point of law

because “[t]here is no need to litigate the same issue again.” FTC v. Quincy Bioscience Holding

Co., No. 17 CIV. 124 (LLS), 2020 WL 1031271, at *2 (S.D.N.Y. Mar. 2, 2020). “[W]hen a court

has ruled on an issue, that decision should generally be adhered to by that court in subsequent

stages in the same case.” United States v. Quintieri, 306 F.3d 1217, 1230 (2d Cir. 2002) (quoting

United States v. Uccio, 940 F.2d 753, 758 (2d Cir. 1991)). The Second Circuit has counseled

against a court revisiting its earlier rulings “absent cogent and compelling reasons such as an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent a manifest injustice.” Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008)

(internal quotation marks omitted). Here, the challenged defenses involve only questions of law

or the sufficiency of complaint allegations.




                                                 3
           Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 5 of 9




         A.       The Court should strike defenses that Plaintiffs have not alleged an ongoing
                  violation

         Vyera and Shkreli each assert a defense that “Plaintiffs’ claims are barred, in whole or in

part, because Plaintiffs have not alleged that Vyera [or Shkreli] is presently engaged in ongoing

violations of law, as required by, inter alia, Section 13(b) of the Federal Trade Commission Act

and New York Executive Law Section 63(12).” ECF 254 at 56, Fourth Defense; ECF 259 at 57,

Fourth Defense. This defense was previously raised in Defendants’ motions to dismiss and

rejected by the Court. For example, Vyera argued that the complaint should be dismissed

because the FTC “does not allege that Vyera ‘is’ violating the law.” ECF 118 at 14.2 The Court

disagreed, holding that “the FTC has alleged that the Individual Defendants, as well as Vyera,

were still engaged in the alleged violations of the antitrust laws as of the date that the FTC filed

this lawsuit.” ECF 229 at 23. The Court further held that Defendants’ arguments related to New

York’s Executive Law failed for the same reason. Id. at 24.

         There is no remaining question of law or fact that could allow this defense to succeed.

Defendants have previously acknowledged that Section 13(b)’s “is . . . or about to” language is

satisfied when the FTC pleads an ongoing violation at the time it files a lawsuit. See ECF 118 at

22 (“[U]nder the plain language of the statute, the FTC must plead facts demonstrating either an

ongoing or imminent violation of law in order to bring an action in federal court.” (emphasis

added)); see also FTC v. Shire ViroPharma, Inc., 917 F.3d 147, 158 (3d Cir. 2019) (plain

language of 13(b) “requires the FTC to plead, at the time it files suit, that a violation ‘is’

occurring or ‘is about to’ occur”).3 And the Court held that the FTC (as well as New York) did


2
 The Individual Defendants incorporated this argument and also argued separately that the complaint did not
sufficiently allege ongoing conduct by them. See ECF 122 at 8-9, ECF 129 at 10-13.
3
 In an October 6 email to Plaintiffs, Vyera offered to remove “Plaintiffs have not alleged” from their Fourth
Defense and instead stand on a defense that, as a factual matter, they were not violating the law at the time the
(Continued…)

                                                           4
           Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 6 of 9




so. Defendants have suggested in their correspondence that the purpose of this defense is to

allow them to re-raise this issue later in the case. See Ex. 1 at 3,Email from N. Kaufman to B.

Albert (Sept. 28, 2020). But additional evidence will not alter the sufficiency of the complaint

allegations, and this issue thus has no further relevance.4

         Allowing Defendants to maintain this defense would prejudice Plaintiffs by creating

irrelevant discovery and motion practice on whether or when the challenged conduct has ended.

See, e.g., NCUA Bd., 2014 WL 1673351, at *7 (“Permitting these defenses to remain may

suggest to Morgan Stanley that it may pursue discovery into loss causation issues that are

irrelevant to this case.”). For example, maintaining these defenses could encourage irrelevant

discovery into the FTC’s state of mind at the time of filing,5 when and why Defendants ended

certain contracts, the timing of FDA actions, or the timing of Shkreli’s prison communications.

         The Court should strike Vyera’s Fourth Defense and Shkreli’s Fourth Defense as

insufficient under Rule 12(f).

         B.        The Court should strike Shkreli’s defenses that seek to revisit a rejected legal
                   standard for individual liability

         Shkreli raises defenses that Plaintiffs’ “claims are barred” because he did not personally

“sign any agreements with any distributors, hospitals, other downstream purchasers or any API

suppliers” (ECF 259 at 58, Thirteenth Defense) and he, “as an individual, does not possess any


complaint was filed. See Ex. 1 at 1, Email from N. Kaufman to B. Albert (Oct. 6, 2020). Even with this proposed
revision, the defense is legally insufficient. As explained above, the authorities on which Defendants rely require
only that the complaint adequately alleges ongoing conduct at the time of filing.
4
  The Third Circuit also expressly stated that Section 13(b) is not a jurisdictional statute and that the “is . . . or about
to” inquiry was not related to subject matter jurisdiction. See Shire, 917 F.3d at 153-54 (“Section 13(b)’s ‘is’ or ‘is
about to violate’ requirement is nonjurisdictional.”); see also See FTC v. Surescripts, LLC, 424 F. Supp. 3d 92, 97
(D.D.C. 2020) (finding that Section 13(b) is not a jurisdictional statute). And under New York law, even voluntary
discontinuance of misconduct is insufficient to deny an injunction. See, e.g., People ex rel. Schneiderman v.
Greenberg, 27 N.Y.3d 490, 496-97 (2016).
5
 As the Court has noted, the text of 13(b) permits the FTC to bring an action when it has “reason to believe” a
defendant is violating, or is about to violate the law. ECF 229 at 19.


                                                             5
          Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 7 of 9




market power or monopoly power” (ECF 259 at 59, Fifteenth Defense). The Court has rejected

these arguments. As the Court explained, the Individual Defendants’ motions to dismiss

contended that Plaintiffs “must allege that they, as individuals, conspired with Vyera’s

distributors or suppliers for purposes of the plaintiffs’ § 1 claim, or that they, as individuals,

possessed monopoly power, for purposes of the plaintiffs’ § 2 claim.” ECF 229 at 36. The Court

rejected this standard, holding that “[p]erforming the activities described in the Amended

Complaint as corporate officers and agents is sufficient to subject [the Individual Defendants] to

liability for antitrust violations.” Id.

        Because the Individual Defendants’ liability is not predicated on physically signing

agreements or possessing monopoly power in their personal capacities, there is no question of

fact that could allow these defenses to succeed. Indeed, as the Court observed, Plaintiffs do not

allege that the Individual Defendants are liable for acts done in their personal capacity, but

instead for their participation in and direction of Vyera’s violations. Allowing Shkreli (and

Mulleady by reference) to maintain these defenses could lead to irrelevant discovery and motion

practice—for example, discovery into the specific signatories for Vyera’s hundreds of

distribution and purchase agreements or unnecessary briefing on the appropriate standard for

individual liability.

        The Court should strike Shkreli’s Thirteenth and Fifteenth Defenses as insufficient under

Rule 12(f).

                                           CONCLUSION

        For the foregoing reasons, the Court should strike Vyera’s Fourth Defense and Defendant

Shkreli’s Fourth, Thirteenth, and Fifteenth Defenses.




                                                   6
        Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 8 of 9




Dated: October 6, 2020                    Respectfully submitted,

                                          /s/ Markus H. Meier
                                          Markus H. Meier
                                          Federal Trade Commission
                                          600 Pennsylvania Avenue, NW
                                          Washington, DC 20580
                                          Tel: 202-326-3759
                                          mmeier@ftc.gov
                                          Counsel for Plaintiff
                                          Federal Trade Commission

                                          /s/ Elinor R. Hoffman
                                          Elinor R. Hoffmann
                                          Office of the Attorney General
                                          28 Liberty Street
                                          New York, NY 10006
                                          Tel: (212) 416-8269
                                          elinor.hoffmann@ag.ny.gov
                                          Counsel for Plaintiff State of New York

                                          /s/ Michael D. Battaglia
                                          Michael D. Battaglia
                                          Deputy Attorney General
                                          Office of the Attorney General of California
                                          455 Golden Gate Avenue, Suite 11000
                                          San Francisco, CA 94102
                                          Tel: (415) 510-3769
                                          michael.battaglia@doj.ca.gov
                                          Counsel for Plaintiff State of California

                                          /s/ Richard S. Schultz
                                          Richard S. Schultz
                                          Assistant Attorney General
                                          Office of the Attorney General of Illinois
                                          100 W. Randolph Street, 11th Floor
                                          Chicago, IL 60601
                                          Tel: (312) 814-3000
                                          rschultz@atg.state.il.us
                                          Counsel for Plaintiff State of Illinois




                                      7
Case 1:20-cv-00706-DLC Document 290 Filed 10/06/20 Page 9 of 9




                                  /s/ K.D. Sturgis
                                  K.D. Sturgis
                                  Special Deputy Attorney General
                                  North Carolina Department of Justice
                                  Consumer Protection Division
                                  114 West Edenton Street
                                  Raleigh, NC 27603
                                  Tel: (919) 716-6000
                                  ksturgis@ncdoj.gov
                                  Counsel for Plaintiff State of North Carolina

                                  /s/ Elizebeth M. Maag
                                  Elizebeth M. Maag
                                  Associate Assistant Attorney General
                                  Office of the Ohio Attorney General
                                  Antitrust Section
                                  150 E. Gay Street, 22nd Floor
                                  Columbus, OH 43215
                                  Tel: (614) 466-4328
                                  liz.maag@ohioattorneygeneral.gov
                                  Counsel for Plaintiff State of Ohio

                                  /s/ Joseph S. Betsko
                                  Joseph S. Betsko
                                  Senior Deputy Attorney General
                                  Pennsylvania Office of Attorney General
                                  Antitrust Section
                                  Strawberry Square, 14th Floor
                                  Harrisburg, PA 17120
                                  jbetsko@attorneygeneral.gov
                                  Counsel for Plaintiff Commonwealth of
                                  Pennsylvania

                                  /s/ Tyler T. Henry
                                  Tyler T. Henry
                                  Assistant Attorney General
                                  Office of the Attorney General of Virginia
                                  202 North Ninth Street
                                  Richmond, VA 23219
                                  thenry@oag.state.va.us
                                  Counsel for Plaintiff Commonwealth of
                                  Virginia




                              8
